|! BYRNES, J.,
concurring:
I concur in the re-imposition of the defendant’s life sentence for distribution of heroin. The trial court considered that the defendant’s sentence could be suspended and the defendant could be placed the defendant on probation; however, the trial court sentenced the defendant to life imprisonment on January 11, 1985. The defendant’s sentence was final and could not be amended after the defendant began serving his sentence because it was a felony offense, which was to be served at hard labor. The trial court did not have the authority to amend the defendant’s sentence once the defendant began serving his properly-imposed felony sentence at hard labor. La.C.Cr.P. art. 881; State v. Neville, 95-0547 (La.App. 4 Cir. 5/16/95), 655 So.2d 785, writ denied, 95-1521 (La.9/29/95), 660 So.2d 851.